 1 Brian C. Sinclair (State Bar No. 180145)
   bsinclair@rutan.com
 2 Kenneth J. Zielinski (State Bar No. 258555)
   kzielinski@rutan.com
 3 Seth Ort (State Bar No. 286357)
   sort@rutan.com
 4 RUTAN & TUCKER, LLP
   611 Anton Boulevard, Suite 1400
 5 Costa Mesa, California 92626-1931
   Telephone: 714-641-5100                                                     JS-6
 6 Facsimile: 714-546-9035
 7 Attorneys for Plaintiff
   M S INTERNATIONAL INC.
 8
                           UNITED STATES DISTRICT COURT
 9
                        CENTRAL DISTRICT OF CALIFORNIA
10
11 M S INTERNATIONAL, INC., an                           Case No. SACV 18-00152 JVS (JPRx)
   Indiana corporation,
12
               Plaintiff,
13                                                       JUDGMENT IN FAVOR OF
         vs.                                             PLAINTIFF M S INTERNATIONAL
14
   PRAMOD PATEL, an individual,                          INC. AND AGAINST DEFENDANTS
15 ANKIT SHAH, an individual, and                        PRAMOD PATEL AND ANKIT
   DOES 1 through 10, inclusive,                         SHAH
16
               Defendants.
17
18
19              On November 26, 2018, the Court issued its Order in favor of Plaintiff M S
20 International Inc. (“MSI”) and against Defendants Pramod Patel and Ankit Shah,
21 granting MSI’s application for default judgment.
22              NOW,          THEREFORE,        IT     IS    ORDERED,     ADJUDGED            AND
23 DECREED that:
24              1.          Judgment is entered in favor of MSI and against Defendants Pramod
25 Patel and Ankit Shah, jointly and severally, in the total amount of $2,210,238.30,
26 on each and every of the following causes of action:
27                          (a) misappropriation of trade secrets in violation of the DTSA,
28                              18 U.S.C. § 1836(b);

     2669/101660-0049
                                                                        Case No. 8:18-cv-00152-JVS-JPR
     13125462.3 a12/06/18                              -1-                    [PROPOSED] JUDGMENT
 1                          (b) violation of California Penal Code § 502;
 2                          (c) violation of California Penal Code § 496;
 3                          (d) fraud and deceit; and
 4                          (e) violation of the UCL, Cal. Bus. & Prof. Code §§ 17200, et seq.
 5              2.          Judgment in the amount of $2,210,238.30 on each and every of the
 6 foregoing causes of action is comprised of the following amounts:
 7                          (a) $77,712.11 in pre-judgment interest;
 8                          (b) $2,049,550.32 in damages;
 9                          (c) $80,434.50 in attorneys’ fees; and
10                          (d) $2,541.37 in costs.
11              3.          Defendants Pramod Patel and Ankit Shah, and all persons or entities
12 acting in concert with them, are permanently enjoined from directly or indirectly:
13                          (a) Obtaining, using, or disclosing any of MSI’s customer or vendor
14                              lists; customer information or preferences; pricing data; product
15                              information or sourcing; contract details; information relating to
16                              pricing, sales, margin, profitability, discounts, or credit terms;
17                              sources of material; or information relating to market competitors
18                              (MSI’s “Trade Secrets”) or other data belonging to MSI, for any
19                              purpose whatsoever;
20                          (b) Accessing, retrieving, copying, deleting, destroying, altering, or
21                              disseminating any hard or electronic copies of MSI’s Trade
22                              Secrets, data, or documents; and
23                          (c) Using or disclosing MSI’s Trade Secrets to solicit or accept
24                              business from MSI’s customers.
25              4.          Defendants Pramod Patel and Ankit Shah, and all persons or entities
26 acting in concert with them, are further ordered to:
27                          (a) return all of MSI’s Trade Secrets and other MSI property in their
28                              possession, custody, or control within ten days, and

     2669/101660-0049
                                                                            Case No. 8:18-cv-00152-JVS-JPR
     13125462.3 a12/06/18                               -2-                       [PROPOSED] JUDGMENT
1                           (b) deliver to MSI for destruction any and all merchandise or other
2                               items in their possession, custody, or control that would
3                               otherwise violate the injunction within ten days.
4
5
6
7 Dated: December 07, 2018
                                                             THE HONORABLE JAMES V. SELNA
8                                                            JUDGE OF THE UNITED STATES
                                                             DISTRICT COURT FOR THE CENTRAL
9                                                            DISTRICT OF CALIFORNIA
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     2669/101660-0049
                                                                          Case No. 8:18-cv-00152-JVS-JPR
     13125462.3 a12/06/18                              -3-                      [PROPOSED] JUDGMENT
